          Case 3:20-cr-00084-EMC Document 35 Filed 01/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES

 Date: January 6, 2021              Time: 3:45-4:15=                Judge: EDWARD M. CHEN
                                          30 Minutes

 Case No.: 20-cr-00084-EMC-1 Case Name: USA v. Kelvin Chen
Attorney for Government: Alexis James
Attorney for Defendant: Severa Keith
Defendant: [X] Present by videoconference [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

  Deputy Clerk: Angella Meuleman                          Court Reporter: Belle Ball
  Interpreter:                                            Probation Officer: Karen Mar


                       PROCEEDINGS HELD BY ZOOM WEBINAR

Status Conference re: Sentencing – held.

                                           SUMMARY

Parties stated appearances. Defense counsel confirmed defendant’s waiver of live appearance and
consent to appear by videoconference.

No objections to PSR. Offense level: 24; Category: I; Guideline range: 51-63 months.

Defendant addressed the Court.

Court directed the parties to gather more information as follows: 1) if custodial time is determined,
parties are to research whether or not defendant is qualified for minimum security camp as opposed
to low security facility and; 2) availability of community corrections/halfway house.


CASE CONTINUED TO: January 20, 2021 at 2:30PM for Sentencing
